Citation Nr: 1809137	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  10-19 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to additional vocational rehabilitation training benefits under Chapter 31, Title 38, United States Code.

(The issues of entitlement to service connection for bladder cancer, an increased rating for posttraumatic stress disorder, and a total rating based on individual unemployability due to service-connected disability are the subject of a separate decision.)


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development and due process considerations, to include affording the Veteran a hearing.  

In March 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

A review of the record indicates that the Veteran was originally represented in this appeal by the American Legion.  In August 2012, he revoked power of attorney in favor of that organization and appointed the Disabled American Veterans as his representative.  In May 2015, the Veteran revoked power of attorney in favor of the Disabled American Veterans and indicated that he wished to proceed pro se.

In June 2015, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.  

The Board notes that the issues of entitlement to service connection for bladder cancer, an increased rating for posttraumatic stress disorder, and a total rating based on individual unemployability due to service-connected disability, are the subject of a separate decision. See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(10)(a)(3) (providing that because they differ from issues so greatly, separate decisions shall be issued in vocational rehabilitation cases in order to produce more understandable decision documents).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2015, the Board remanded the case because the record made available to the Board was incomplete.  Specifically, the Board noted that a copy of its March 2014 remand and the Veteran's VA vocational rehabilitation file were not associated with the record on appeal.  The Board directed the AOJ to obtain and associate the Veteran's VA vocational rehabilitation file with the record and to include any development conducted pursuant to the Board's March 2014 remand.  The AOJ was then directed to review the record in its entirety to ensure that the development requested in the March 2014 remand had been completed in full.  Thereafter, the AOJ was directed to readjudicate the issue, considering all the evidence of record.  If the claim was denied, the AOJ was directed to furnish the Veteran a Supplemental Statement of the Case (SSOC). However, the AOJ did not issue a SSOC addressing the additional evidence received.  Therefore, the Board finds that a remand is required for the AOJ to issue a SSOC. See 38 C.F.R. §§ 19.31 and 19.38 (requiring issuance of SSOC following Board remand unless Board specifies otherwise or purpose of remand is to assemble records previously considered and discussed in prior SSOC); 20.1304. See also Stegall v. West, 11 Vet. App. 268, 271 (1998)

Accordingly, the case is REMANDED for the following action:

The AOJ should consider all of the evidence of record and adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and any representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




